UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 19, 2010 AETRIUM INCORPORATED (Exact name of registrant as specified in its charter) Minnesota 0-22166 41-1439182 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 2350 Helen Street North St. Paul, Minnesota (Address of Principal Executive Offices) (Zip Code) (651) 770-2000 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name or Former Address, If Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. Aetrium’s Annual Meeting of Shareholders was held on May 19, 2010. At the meeting 93.64% of the shares of our stock were present in person or by proxy. The first proposal voted on was the election of seven directors. The seven persons nominated by our Board of Directors received the following votes and were elected: Nominee For Withheld Abstention Broker Non-vote Joseph C Levesque 0 Darnell L Boehm 0 Terrence W Glarner 0 Daniel A Carr 0 Charles B Westling 0 John J Pollock 0 Douglas L Hemer 0 The second proposal voted upon was the ratification of the appointment of Grant Thornton LLP as the Company’s independent registered public accounting firm for the year ending December31, 2010. The proposal received the following votes and was approved: For Against Abstention Broker Non-vote 0 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AETRIUM INCORPORATED By:/s/Douglas L. Hemer Douglas L. Hemer Chief Administrative Officer and Secretary Dated:May 21, 2010
